Citation Nr: 1140613	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  Pes planus was noted at entrance into service.  

2.  The Veteran's service treatment records fail to reflect any foot or back treatment, and the Veteran's denied experiencing foot trouble and recurrent back pain on separation from service.

3.  The Veteran's reports of experiencing foot and back pain and a back injury during service are not credible.

4.  The first treatment of record referencing any back-related complaints is in 2004, more than six years after the Veteran's discharge from active duty.

5.  The post-service clinical evaluations of the Veteran's pes planus, fail to suggest that the Veteran's pes planus was permanently aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


2.  The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA's notice requirements were satisfied by letters issued in March 2005, May 2005, and January 2006, prior to the initial adjudication his claims.  The letters advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.  In light of the denial of the Veteran's claims, no disability rating or effective date will be assigned; therefore, there can be no possibility of any prejudice to the Veteran by the failure to provide notice of the elements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the Veteran's service, VA, and private treatment records have been obtained.  Moreover, the Veteran has not identified any records as relevant that have not been obtained.  Additionally, the Veteran was offered and declined an opportunity to present testimony at a Board hearing.  The Board acknowledges that the Veteran was not provided with VA examinations to address the etiology of his claimed disorders.  However, the Board finds that in the instant case, this duty has not been triggered, as the Veteran's service treatment records fail to reflect any in-service back or foot treatment, and, as discussed below, the Board finds that the Veteran's current reports of experiencing back and foot impairments during service are not credible.  Thus, the Board concludes that absent credible evidence of an in-service event or injury upon which service connection may be established, the duty to provide a medical examination is not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (outlining the elements of service connection to include medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011). 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303(a) (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, service connection for certain chronic diseases, such as arthritis, is available on a presumptive basis if the evidence reflects that the chronic disease became manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Pes Planus

The Veteran contends that his bilateral pes planus (flat feet), a condition first diagnosed upon his entrance to service, was permanently aggravated therein, thereby entitling him to service connection.

The Veteran's service treatment records reflect that upon entrance to service, he was diagnosed with bilateral pes planus, which was assessed as moderate with mild bulging.  However, the examining physician characterized the Veteran's pes planus as asymptomatic, noting the Veteran denied the use of arch supports.  Moreover, in his corresponding medical history report, the Veteran also denied ever having experienced any foot trouble.  The Veteran's subsequent service treatment records from his four years of active service fail to reflect any reference to or treatment for foot pain, although referencing the Veteran's complaints unrelated to his feet.   On separation from service, the Veteran was again noted to have bilateral pes planus, and the Veteran again denied ever having experienced any foot trouble in his corresponding medical history report.

The Veteran's post-service treatment records first reference his pes planus in March 2004, as reflected in a VA physical therapy consultation record.  At this time, an assessment of minimal bilateral pes planus was noted.  During a foot examination conducted in September 2005, the Veteran was assessed with several foot disorders, but not pes planus.  March 2007 VA treatment records reflect the Veteran's report of experiencing painful pes planus.

After reviewing the evidence of record, the Board finds that the medical evidence fails to reflect that the Veteran aggravated his pes planus, noted as a preexisting condition upon entry to service, beyond its natural progression during service.  In that regard, the Board notes that the Veteran's entrance medical examination report characterized the Veteran's pes planus as asymptomatic, which was corroborated by the Veteran's denial of using orthotic devices or experiencing foot pain.  Moreover, during service, the Veteran also failed to seek any foot-related treatment, and he again denied ever having experienced foot pain upon separation from service.  

Thus, while the Veteran now contends that his pes planus was permanently aggravated by service (presumably thereby asserting that his pes planus became more painful and disabling during service), his contemporaneous denials of experiencing any foot pain belie his current assertion.  The Board acknowledges that the Veteran is competent to report experiencing foot pain during service; however, based on the inconsistencies between the Veteran's current contention of experiencing an aggravation of his pes planus during service and his in-service denial of any such symptomatology, the Board finds that the Veteran's current contentions are not credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  But see Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

The clinical evidence of record also fails to suggest a finding of aggravation, as the Veteran's pes planus was characterized as moderate upon entrance to service and as minimal in a 2004 post-service assessment.  This characterization of the Veteran's post-service pes planus as minimal is consistent with the omission of pes planus as one of the Veteran's foot disorders during VA treatment received in 2005.

Thus, given that the objective medical evidence of record fails to suggest that the Veteran's preexisting pes planus was permanently aggravated by service, and the Board's finding that the Veteran's current contention that he experienced an in-service aggravation of his pes planus is not credible, the Board finds that a basis for granting service connection for pes planus has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

Lower Back Disorder

When filing the instant service connection claim, the Veteran asserted that he developed his current lower back disorder as the result of his service-related pes planus.  However, in his VA treatment of record, the Veteran also reports injuring his back in 1995 during service.

The Veteran's service treatment records fail to reflect that any back abnormalities were noted on entrance or separation from service, and in his separation medical history report, the Veteran denied ever having experienced recurrent back pain, reported no back injuries, and denied having experienced any illness or injury other than those delineated in his separation medical history report.

The Veteran's post-service treatment records first reflect treatment for back pain in February 2004, more than six years after the Veteran's discharge from active service.  At this time, the Veteran reported experiencing back pain for "several" years before the time of treatment, and he was diagnosed with degenerative changes of his lumbar spine, which were characterized as lumbar degenerative disc disease and spondylolisthesis/spondylosis.   Subsequent treatment records reflect the Veteran's treatment for related back pain, as well as his belief that his back disorder is aggravated by his pes planus.  A September 2004 VA treatment record reflects the Veteran's report of injuring his back in 1995 during service and that he had experienced back pain for many years, although his pain had recently increased in intensity.  An August 2005 VA treatment record reflects the Veteran's report of experiencing back pain for two to three years prior to the time of this treatment (thus dating back to 2002, approximately five years after service).

The Board finds that the evidence of record fails to suggest that the Veteran's currently-diagnosed lower back disorder is related to service.  The Board finds that the Veteran's current contention that he injured his back during service and experienced related back pain thereafter is not credible.  The Veteran's service treatment records fail to reflect any treatment for a back injury (although reflecting that he sought treatment for other in-service maladies), and on separation from service, the Veteran failed to report an in-service back injury (although reporting other ailments), denied experiencing any in-service injuries other than those reported, and denied ever having experienced recurrent back pain.  Moreover, the Veteran's post-service treatment records further reflect that in 2004, he reported the onset of his back pain either "several" or two to three years prior to the time of his post-service treatment, thereby indicating his report of the onset of his back pain several years after his discharge from service.  Based on these inconsistencies, the Board finds that the Veteran is a poor historian, and his accounts should be afforded no probative weight.  See Cromer, 19 Vet. App. 215.  

Furthermore, the first back treatment of record is in February 2004, more than six years after the Veteran's discharge from service, thereby failing to suggest a nexus to service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

To the extent the Veteran is currently diagnosed with a form of degenerative back disease, the diagnosis was made well in excess of one year after his discharge from service and thus fails to provide a basis for awarding service connection based on the provisions of 38 C.F.R. § 3.309(a).  

Finally, to the extent that the Veteran contends that his lower back disorder is either related to or aggravated by his pes planus, this theory of entitlement cannot serve as a basis for granting service connection for his lower back disorder, as his pes planus has been deemed unrelated to service.

In sum, given the lack of any in-service treatment or reference to a back disorder, the lack of any credible reports of experiencing an in-service back injury or back pain, and the lack of treatment for a back disorder until more than six years after service, the Board finds that a basis for granting service connection for a lower back disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.







ORDER

Service connection for pes planus is denied.

Service connection for a lower back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


